Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered October 2, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant’s contention, the record establishes that defendant knowingly, voluntarily and intelligently waived the right to appeal (see People v Taggart, 124 AD3d 1362, 1362 [2015]; see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver by its terms forecloses any challenge by defendant to the severity of the sentence (see Lopez, 6 NY3d at 255; see generally People v Hidalgo, 91 NY2d 733, 737 [1998]). Although County Court failed to apprise defendant of the maximum sentence he could receive upon his conviction, “ ‘the requirement that a defendant be apprised of [the] maximum sentence in order for a waiver to be valid does not apply in a situation such as this [,] where there is a specific sentence promise at the time of the waiver’ ” (People v Semple, 23 AD3d 1058, 1059 [2005], lv denied 6 NY3d 852 [2006]; see People v Brown, 115 AD3d 1204, 1206 [2014], lv denied 23 NY3d 1060 [2014]).
Present — Whalen, P.J., Carni, NeMoyer, Curran and Troutman, JJ.